Per Curiam.

Concededly the emergency rent for each of the stores occupied by the tenants is less than $3,000 per annum. In such case, the landlord may not avail itself of the provisions of the second portion of subdivision (lc) of section 8 of Business Rent Law (as amd. by L. 1953, ch. 452), which permit the assembly of stores on a nonmatching basis. We pass upon no other question.
The final orders should be unanimously reversed upon the law, with $30 costs to tenant in each case, and petitions dismissed, with appropriate costs in the court below.
Walsh, Mtjephy & Ughetta, JJ., concur.
Final orders reversed, etc.